IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-39,083-08


EX PARTE MILLIARD CAMPBELL PERKINS, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 2003CR5172A-W3 IN THE 
175TH JUDICIAL DISTRICT COURT BEXAR COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
possession of a controlled substance and sentenced to six years' imprisonment. 
	After a review of the record, we find that Applicant's claims that challenge his parole
revocation hearing are without merit.  Therefore, we deny relief.
	Applicant's claims that challenge his conviction should have been brought on
Applicant's previous application and are thereby dismissed pursuant to Texas Code of
Criminal Procedure article 11.07 §4 (a)-(c).   

DELIVERED:  April 18, 2007
DO NOT PUBLISH